United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2133
                                   ___________

Harry Howard,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Hunter First Presbyterian Church;      *
Rev. John Goodwin; Pastor Ed Cowan; * [UNPUBLISHED]
The Session Worship Committee,         *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: April 14, 2010
                                Filed: April 23, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this Title VII employment discrimination action, Harry Howard appeals from
the order of the District Court1 dismissing his complaint for lack of subject-matter
jurisdiction. Upon careful de novo review, see Hastings v. Wilson, 516 F.3d 1055,
1058 (8th Cir. 2008) (standard of review), we find no reversible error, see 42 U.S.C.


      1
       The Honorable Lewis M. Blanton, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
§ 2000e(b) (defining “employer” as a person "who has fifteen or more employees for
each working day in each of twenty or more calendar weeks in the current or
preceding calendar year"); Daggitt v. United Food & Commercial Workers Int’l
Union, Local 304A, 245 F.3d 981, 986 (8th Cir. 2001) (treating Title VII’s fifteen-
employee requirement as a jurisdictional prerequisite); Devine v. Stone, Leyton &
Gershman, P.C., 100 F.3d 78, 82 (8th Cir. 1996) (noting that a plaintiff has the burden
to prove federal jurisdiction), cert. denied, 520 U.S. 1211 (1997); Osborn v. United
States, 918 F.2d 724, 729 n.6, 730 (8th Cir. 1990) (explaining that in a factual attack
on subject-matter jurisdiction, the court considers matters outside the pleadings and
the plaintiff’s allegations carry no presumption of truthfulness).

      Accordingly, we affirm.
                     ______________________________




                                         -2-